Citation Nr: 0202605	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  99-20 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
November 1971.  

This appeal arises from a May 1999 rating action entered by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Montgomery, Alabama.  The veteran perfected the matter for 
appeal in September 1999.  A hearing at which the veteran 
testified was conducted at the RO in December 1999.  At the 
veteran's request, a hearing was also scheduled to take place 
in January 2001 at the RO before a member of the Board of 
Veterans' Appeals (Board).  The veteran failed to report for 
that hearing, however, and as he did not explain his absence 
or otherwise request another hearing, the case was forwarded 
to the Board in Washington, DC.  In February 2001, the Board 
remanded the matter to the RO for additional development.  
The case has since been returned to the Board. 


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  Although the record documents the veteran's combat 
service in Vietnam, the medical evidence fails to show that 
the veteran has PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5108, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA) was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this case, the Board is satisfied that the 
requirements of this law and its implementing regulations 
have been met.  The record shows that through the statement 
of the case and supplemental statement of the case, the 
veteran was informed of the specific law and regulations 
governing entitlement to the benefit he seeks, and the RO has 
obtained those records identified as relevant to this matter.  
The veteran also has been examined for VA purposes in 
connection with his claim on three separate occasions.  Under 
these circumstances, it may be concluded that VA's obligation 
to provide appropriate notice to the veteran and to develop 
his claim has been satisfied.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (2001).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  See Fossie v. West, 12 Vet.App. 1, 6 
(1998), wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

In this case, the facts may be briefly summarized.  The 
record establishes that the veteran served in combat in 
Vietnam, as he was awarded the combat infantryman badge.  
This is conclusive evidence of the presence of in-service 
stressors for purposes of establishing service connection for 
PTSD.  The veteran contends that he developed PTSD as a 
result of his combat stressors.  

A review of the medical evidence in this case reflects that 
the veteran initiated his claim after seeing a therapist at a 
Vet Center, who, in an October 1998 letter to the RO, advised 
that he thought the veteran exhibited symptoms which 
"suggest very strongly" PTSD.  In order to ascertain 
whether or not the veteran actually had PTSD, the veteran was 
then scheduled by the RO to undergo a psychiatric examination 
for VA purposes.  This examination took place in December 
1998.  It did not, however, result in a diagnosis of PTSD.  
Rather, the examiner indicated only that the veteran had 
"post traumatic stress disorder traits."  
In order to further clarify this diagnosis, the veteran was 
scheduled for another examination for VA purposes in April 
1999.  There was again, however, no diagnosis of PTSD made 
following this examination.  Instead, the veteran was 
diagnosed with "depression, not otherwise specified with 
psychotic features."  The veteran was examined yet a third 
time in May 2001.  This was at the request of the Board in 
its February 2001 Remand.  This examination, conducted by a 
board of two physicians, again failed to conclude with a 
diagnosis of PTSD.  Rather, the veteran was diagnosed with 
"Dysthymic Disorder, Early Onset."  

Although it is obvious that the veteran experienced stressful 
events in service, one of the basic tenets of a claim for 
service connection is competent evidence of the claimed 
disability.  A condition such as PTSD would have to be shown 
by medical diagnosis.  See Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992).  Here, the veteran has not identified any 
source from which records could be obtained showing a 
diagnosis of PTSD.  Likewise, when he was examined for VA 
purposes in connection with his current claim in 1998, 1999, 
and 2001, no diagnosis of PTSD was entered.  Although a 
therapist at a Vet Center thought at one time that the 
veteran exhibited symptoms suggestive of PTSD, subsequent 
examinations have clearly demonstrated that this is not the 
case.  Under these circumstances, the Board concludes that 
the information and evidence of record in this case fails to 
show that the veteran has the disability for which service 
connection is sought.  The absence of competent evidence 
reflecting the current presence of PTSD requires that the 
claim be denied.  

ORDER

Service connection for post traumatic stress disorder is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

